Exhibit 10.1

CITIGROUP GLOBAL MARKETS INC.

390 Greenwich Street

New York, New York 10013

CONFIDENTIAL

July 11, 2006

Secure Computing Corporation

4810 Harwood Road

San Jose, CA 95124

Attn: Tim Steinkopf, Chief Financial Officer

Project Savannah

Senior Secured Credit Facilities

Commitment Letter

Ladies and Gentlemen:

 

1. Secure Computing Corporation, a Delaware corporation (the “Borrower” or
“you”) has advised Citigroup (as defined below) that you propose to acquire (the
“Acquisition”) all of the outstanding capital stock of CipherTrust, Inc., a
Georgia corporation (the “Acquired Business”). The Acquisition and the Credit
Facilities (as defined below) are referred to herein as the “Transactions.” For
purposes of this Commitment Letter, “Citigroup,” “we” or “us” means Citigroup
Global Markets Inc. (“CGMI”), Citibank, N.A., Citicorp USA, Inc., Citicorp North
America, Inc. and/or any of their affiliates as may be appropriate to consummate
the transactions contemplated herein.

 

2.

You have also advised us that you propose to finance a portion of the purchase
price of the Acquisition, pay related transaction fees and expenses and provide
for ongoing working capital requirements of the Borrower and its subsidiaries
with a package of debt financings in an aggregate principal amount of up to
$135.0 million. You have requested senior secured first priority credit
facilities consisting of (a)(i) a senior secured first prior-ity term loan
facility to Borrower of up to $90.0 million (the “First Priority Term Loan
Facility”), as described in the Summary of Principal Terms and Conditions
attached hereto as Annex A-I (the “First Priority Term Sheet”) and (ii) a senior
secured first priority revolving credit facility to Borrower of up to $20.0
million (the “Revolving Credit Facility” and, together with the First Priority
Term Loan Facility, the “First Priority Facilities”), as described in the First
Priority Term Sheet and (b) a senior secured second priority term loan facility
to Borrower of up to $25.0 million (the “Second Priority Facility” and, together
with the First Priority Term Loan Facility, the “Term Loan Facilities”; the Term
Loan Facilities and the Revolving Credit Facility being collectively referred to
as the “Credit Facilities”), as described in the Summary of Principal Terms and
Conditions attached hereto as Annex A-II (the “Second Priority Term Sheet”). The
date on which



--------------------------------------------------------------------------------

the Acquisition, the advances and fundings under the Credit Facilities and the
other elements of the Transactions are consummated shall be referred to as the
“Closing Date.”

 

3. Based upon and subject to the foregoing and to the terms and conditions set
forth below, set forth in the First Priority Term Sheet and the Second Priority
Term Sheet and set forth in the Conditions Precedent to the Closing Date
contained in Exhibit B (collectively, the “Term Sheets”; and, together with this
letter agreement, the “Commitment Letter”), Citigroup, acting alone or through
or with affiliates selected by it, is pleased to confirm to you its commitment
to provide the entire principal amount of the Credit Facilities on the principal
terms set forth herein and in the Term Sheets (such commitments being herein
referred to as the “Commitment”).

 

4. The Commitment of the Citigroup and the undertakings of Citigroup hereunder
are subject to (a) your written acceptance, and compliance with the terms and
conditions, of a letter from Citigroup to you of even date herewith (the “Fee
Letter”) pursuant to which you agree to pay, or cause to be paid, to Citigroup
certain fees in connection with the Credit Facilities; (b) there not having
occurred a Material Adverse Effect on the Company (as defined in the Acquisition
Agreement (as defined in Exhibit B)) since December 31, 2005; (c) there not
having occurred a Material Adverse Effect on Parent (as defined in the
Acquisition Agreement) since December 31, 2005; (d) Citigroup shall have had the
opportunity to perform and be satisfied with the results of confirmatory due
diligence with respect to the tax and accounting matters involving the Acquired
Business; and (e) satisfaction of all other conditions and requirements and the
accuracy of representations described herein and in the Term Sheets.

 

5. It is agreed that Citigroup, acting alone or through or with affiliates
selected by it, will act as the sole bookrunner and the sole lead arranger for a
syndicate of financial institutions and other entities reasonably acceptable to
Citigroup and you (together with Citigroup, the “Lenders”) that Citigroup
intends to form to provide all or a portion of the Credit Facilities. You
designate an affiliate of Citigroup, as determined by Citigroup, as
administrative agent for the Credit Facilities. Citigroup will perform the
duties and exercise the authority customarily performed and exercised by it in
such role.

 

6.

You agree to use all commercially reasonable efforts to assist Citigroup in
achieving a timely syndication of the Credit Facilities that is satisfactory to
Citigroup, which Citigroup intends to conduct before the Closing Date, and you
agree that Citigroup shall have had a reasonable opportunity and reasonable
period of time in which to complete such syndication. The syndication efforts
will be accomplished by a variety of means, including your facilitating direct
contact during the syndication between senior management, advisors and
affiliates of you and the Acquired Business, on the one hand, and the proposed
Lenders, on the other hand, and your hosting, with Citigroup and the Acquired
Business, one or more meetings with prospective Lenders and various rating
agencies at such times and places as we may reasonably request. You agree, upon
our request, to use your commercially reasonable efforts to (a) provide, and to
cause your affiliates, advisors and, to the extent reasonably possible, the
Acquired Business to provide, to Citigroup and each of the prospective Lenders
all information reasonably requested by Citigroup to successfully

 

-2-



--------------------------------------------------------------------------------

complete the syndication, including the information and projections contemplated
hereby, (b) assist, and cause your affiliates, advisors and the Acquired
Business to assist, Citigroup in the preparation of one or more confidential
information memoranda and other marketing materials in accordance with customary
banking industry practices, (c) obtain the rating agencies’ credit ratings
required by paragraph 7 below to be used in connection with the syndication and
(d) make available your representatives and representatives of the Acquired
Business on reasonable prior notice and at reasonable times and places. You also
agree to use your commercially reasonable efforts to assist our syndication
efforts through your and the Acquired Business’s existing lending relationships.
Citigroup reserves the right to engage the services of its affiliates in
furnishing the services to be performed as contemplated herein and to allocate
(in whole or in part) to any such affiliates any fees payable to them in such
manner as Citigroup and its respective affiliates may agree in their sole
discretion. You agree that Citigroup may share with any of its respective
officers, affiliates and advisors any information related to the Transactions or
any other matter contemplated hereby, subject to the confidentiality provisions
set forth herein.

 

7. You hereby agree to use commercially reasonable efforts to obtain for the
Credit Facilities a debt rating from Moody’s Investors Service (“Moody’s”) and
from Standard & Poor’s Ratings Group (“S&P”).

 

8. Citigroup (and/or one or more of its affiliates) will manage all aspects of
the syndication of the Credit Facilities (in consultation with you), including
decisions as to the selection of potential Lenders reasonably acceptable to you
to be approached and when they will be approached, when their commitments will
be accepted, when Lenders reasonably acceptable to you will participate and the
final allocations of the commitments among the Lenders, and Citigroup will
exclusively perform all functions and exercise all authority as customarily
performed and exercised in such capacities, including selecting counsel for the
Lenders and negotiating the definitive credit agreement, guarantees, security
arrangements and related documentation for the Credit Facilities consistent with
the terms and conditions hereof and of the Term Sheets and otherwise in form and
substance reasonably satisfactory to Citigroup and to you (the “Credit
Documentation”). Any agent, arranger or bookrunner titles awarded to other
Lenders relating to the Credit Facilities are subject to Citigroup’s prior
approval and in any event shall not entail any role relating to the matters
referred to in this paragraph without Citigroup’s prior consent. You agree that
no Lender will receive compensation outside the terms contained herein and in
the Fee Letter in order to obtain its commitment to participate in the Credit
Facilities.

 

9. You hereby agree that, until the earlier of ninety (90) days after the
Closing Date or the completion of successful syndication (as defined in the Fee
Letter), there shall be no competing issuance, or announcement of a competing
issuance, of any securities, bank facilities or other debt of the Borrower, the
Acquired Business or any of their respective subsidiaries being offered, placed
or arranged, other than the Credit Facilities, without the prior written consent
of Citigroup.

 

-3-



--------------------------------------------------------------------------------

10. You hereby represent and warrant that (a) all information (other than the
Projections, as defined below) concerning you and your subsidiaries and, to your
knowledge, the Acquired Business and their subsidiaries and the Transactions
(together, the “Information”) that has been or will be made available to
Citigroup or the prospective Lenders and Lenders by you or any of your
representatives, taken as a whole, is, or will be when furnished, complete and
correct in all material respects and, taken as a whole, does not, or will not
when furnished, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made, and (b) all financial projections concerning you and your subsidiaries
and, to your knowledge, the Acquired Business and their subsidiaries that have
been or will be made available to Citigroup or the Lenders by you or any of your
representatives (together, the “Projections”) have been or will be prepared in
good faith based upon reasonable assumptions at the time they were made (it
being understood that future results of operations and financial condition may
differ materially therefrom). You agree to supplement, or cause to be
supplemented, the Information and the Projections from time to time until the
Closing Date so that the representations and warranties contained in the
preceding sentence remain correct in all material respects. In syndicating the
Credit Facilities, we will be entitled to use and rely primarily on the
Information and the Projections without responsibility for independent check or
verification thereof.

 

11. On the Closing Date (and only if the Closing Date occurs), you hereby agree
to reimburse Citigroup for all of its reasonable out-of-pocket fees and expenses
(including, without limitation, all reasonable due diligence investigation
expenses, fees of consultants, syndication expenses (including printing,
distribution, and meetings with prospective Lenders), travel expenses,
duplication fees and expenses, audit fees, search fees, filing and recording
fees and the reasonable fees, disbursements and other charges of counsel
(including, without limitation, the reasonable fees, expenses and other charges
of Cahill Gordon & Reindel LLP, as counsel to Citigroup (and any necessary local
or special counsel selected by them in connection with the Transactions), and
any sales, use or similar taxes (and any additions to such taxes) related to any
of the foregoing), incurred in connection with the preparation, negotiation,
execution and delivery, any waiver or modification and any collection or
enforcement of this Commitment Letter, the Term Sheets, the Fee Letter and the
Credit Documentation and all of the other transactions described herein and in
any definitive documentation and advice in connection therewith and thereafter
from time to time on demand.

 

12.

By your acceptance below, you hereby agree to indemnify and hold harmless
Citigroup and the other Lenders and our and their respective affiliates
(including, without limitation, controlling persons) and the directors,
officers, employees, advisors and agents of the foregoing (each, an “Indemnified
Person”) from and against any and all losses, claims, costs, expenses, damages
or liabilities (or actions or other proceedings commenced or threatened in
respect thereof) that arise out of or in connection with this Commitment Letter,
the Term Sheets, the Fee Letter, the Credit Facilities or any of the
transactions contemplated hereby or thereby or the providing or syndication of
the Credit Facilities (or the actual or proposed use of the proceeds thereof),
and to reimburse each

 

-4-



--------------------------------------------------------------------------------

Indemnified Person promptly upon its written demand for any legal or other
expenses incurred in connection with investigating, preparing to defend or
defending against, or participating in, any such loss, claim, cost, expense,
damage, liability or action or other proceeding (whether or not such Indemnified
Person is a party to any action or proceeding); provided that any such
obligation to indemnify, hold harmless and reimburse an Indemnified Person shall
not be applicable to the extent determined by a final, non-appealable judgment
of a court of competent jurisdiction to have resulted primarily from the gross
negligence or willful misconduct of such Indemnified Person. You shall not be
liable for any settlement of any such proceeding effected without your written
consent, but if settled with such consent or if there shall be a final judgment
against an Indemnified Person, you shall, subject to the proviso in the first
sentence of the preceding paragraph, indemnify such Indemnified Person from and
against any loss or liability by reason of such settlement or judgment. You
shall not, without the prior written consent of any Indemnified Person, effect
any settlement of any pending or threatened proceeding in respect of which such
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement (i) includes
an unconditional release of such Indemnified Person from all liability or claims
that are the subject matter of such proceeding and (ii) does not include a
statement as to or an admission of fault, culpability, or a failure to act by or
on behalf of such Indemnified Person. None of us or any other Lender (or any of
their respective affiliates) shall be responsible or liable to Borrower, the
Acquired Business or any of their respective subsidiaries, affiliates or
stockholders or any other person or entity for any indirect, punitive or
consequential damages which may be alleged as a result of this Commitment
Letter, the Term Sheets, the Fee Letter, the Credit Facilities or the
transactions contemplated hereby or thereby.

 

13. Nothing contained herein shall limit or preclude Citigroup or any of its
affiliates from carrying on any business with, providing banking or other
financial services to, or from participating in any capacity, including as an
equity investor, in, any party whatsoever, including, without limitation, any
competitor, supplier or customer of you, the Acquired Business or any of your or
their affiliates, or any other party that may have interests different than or
adverse to such parties.

 

14. You acknowledge that Citigroup and its affiliates (the term “Citigroup” as
used in this paragraph being understood to include such affiliates) may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies with which you, the Acquired Business or
your or their respective affiliates may have conflicting interests regarding the
Transactions and otherwise. Citigroup will not use confidential information
obtained from you or the Acquired Business in connection with the performance by
Citigroup of services for other companies and will not furnish any such
information to other companies. You also acknowledge that Citigroup has no
obligation in connection with the Transactions to use, or to furnish to you or
the Acquired Business, confidential information obtained from other companies or
entities. You further acknowledge and agree to the disclosure by us (in
consultation with you) of information relating to the Credit Facilities to “Gold
Sheets” and other similar bank trade publications.

 

-5-



--------------------------------------------------------------------------------

15. This Commitment Letter, the Fee Letter and the contents hereof and thereof
are confidential and, except for the disclosure hereof or thereof on a
confidential basis to your or our accountants, attorneys and other professional
advisors retained in connection with the Transactions or as otherwise required
by law, may not be disclosed in whole or in part by you or us to any person or
entity without your or our prior written consent; provided, however, it is
understood and agreed that you may disclose (a) this Commitment Letter, but not
the Fee Letter, on a confidential basis to the board of directors of, and
advisors to, the Acquired Business in connection with their consideration of the
Transactions and (b) after your acceptance of this Commitment Letter and the Fee
Letter, you may disclose such documents in any required filings with the
Securities and Exchange Commission and other applicable regulatory authorities
and stock exchanges (with, if the Fee Letter is so required to be disclosed or
filed, appropriate redactions in the Fee Letter acceptable to us). In addition,
the Citigroup shall be permitted to use (in consultation with you) information
related to the syndication and arrangement of the Credit Facilities in
connection with marketing, press releases or other transactional announcements
or updates provided to investor or trade publications. Notwithstanding the
foregoing, Citigroup, the Lenders and their affiliates may disclose the
Commitment Letter, the Fee Letter and the contents hereof and thereof (1) on a
confidential basis to their affiliates or any of their or their affiliates’
directors, officers, employees, advisors, representatives, attorneys,
accountants, and auditors (collectively, the “Representatives”) whom they
determine need to know such information in connection with the Transactions,
(2) to any governmental agency or regulatory body having or claiming to have
authority to regulate or oversee any aspect of any of their business or that of
their Representatives in connection with the exercise of such authority or
claimed authority, (3) except the Fee Letter and the contents thereof, to any
bank or financial institution or other entity to which any of Citigroup, the
Lenders, or any of their affiliates has sold or desires to sell an interest or
participation in the Transactions, provided that any such recipient agrees to
keep the material confidential, (4) to the extent necessary or appropriate to
effect or preserve the security (if any) for any loan or other extension of
credit or to enforce any right or remedy or in connection with any claims
asserted by or against any of them or any of their Representatives or you or any
other person or entity involved in the Transactions, (5) if any of them is
requested or required (orally or in writing, by interrogatory, court order,
subpoena, administrative proceeding, civil investigatory demand, or any similar
legal or regulatory process) to disclose any of such material and (6) to the
extent such material becomes publicly available other than as a result of a
breach of this provision. Furthermore, Citigroup hereby notifies you that
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies you in accordance with the
Patriot Act.

 

16.

The provisions of paragraphs 11, 12, 13, 14, 15 and 20 shall survive any
termination or expiration of this Commitment Letter or the Commitment of
Citigroup or the undertakings of Citigroup set forth herein, and the provisions
of paragraphs 6, 7, 8, 9 and 10 shall survive until completion of primary
syndication of the Credit Facilities (as determined by Citigroup). If definitive
documentation relating to the Credit Facilities shall be executed and delivered,
your obligations under this Commitment Letter in respect of the Credit
Facilities, other than those relating to confidentiality, no competing issuance
and to the syndication

 

-6-



--------------------------------------------------------------------------------

(including provision of supplemental Information and Projections) of such Credit
Facilities (which shall remain in full force and effect), shall automatically
terminate and be superseded by the provisions contained in such definitive
documentation upon the execution and delivery thereof.

 

17. This Commitment Letter and the Commitment of Citigroup and the undertakings
of Citigroup set forth herein shall, in the event this Commitment Letter is
accepted by you as provided in paragraph 20 hereof, automatically terminate at
5:00 p.m. (New York time) on October 31, 2006, if the consummation of the
Acquisition and the other elements of the Transactions, including the initial
funding under the Credit Facilities, shall not have occurred by such time.

 

18. This Commitment Letter and the commitments, undertakings and agreements
hereunder shall not be assignable by any party hereto without the prior written
consent of the other parties hereto, and any attempted assignment shall be void
and of no effect; provided, however, that nothing contained in this paragraph
shall prohibit us in our sole discretion from (a) performing any of our duties
hereunder through any of our affiliates, and you will owe any related duties
(including those set forth above) to any such affiliate, and (b) granting
participations in, or selling (in consultation with you) assignments of all or a
portion of, the Commitment or the advances under the Credit Facilities pursuant
to arrangements reasonably satisfactory to us (provided that we shall remain
obligated hereunder). This Commitment Letter is solely for the benefit of the
parties hereto and does not confer any benefits upon, or create any rights in
favor of, any other person.

 

19. Any notice given pursuant to this Commitment Letter shall be mailed or hand
delivered in writing, if to (a) you, at your address set forth on page one
hereof, with a copy to John McNulty; and (b) Citicorp North America, Inc. and
Citigroup Global Markets Inc., at 390 Greenwich Street, New York, New York
10013, Attention: David J. Wirdnam.

 

20.

THIS COMMITMENT LETTER AND THE FEE LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AND TOGETHER CONSTITUTE THE
ENTIRE AGREEMENT BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF AND SUPERSEDE ANY PREVIOUS AGREEMENT, WRITTEN OR ORAL, BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF. EACH OF THE
PARTIES HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) RELATED TO OR
ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER, EACH ELEMENT OF THE
TRANSACTIONS OR THE PERFORMANCE BY US OR ANY OF OUR AFFILIATES OF THE SERVICES
CONTEMPLATED HEREBY. IN ADDITION, WITH RESPECT TO ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS COMMITMENT LETTER, THE FEE LETTER OR THE
TRANSACTIONS OR THE PERFORMANCE OF ANY OF THE PARTIES HEREUNDER, EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY

 

-7-



--------------------------------------------------------------------------------

(A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL
COURT SITTING IN NEW YORK, NEW YORK; (B) AGREES THAT ALL CLAIMS WITH RESPECT TO
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR
FEDERAL COURT; (C) WAIVES THE DEFENSE OF ANY INCONVENIENT FORUM TO SUCH NEW YORK
STATE OR FEDERAL COURT; (D) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANOTHER JURISDICTION BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW; (E) TO THE EXTENT
THAT SUCH PARTY OR ITS PROPERTIES OR ASSETS HAVE OR HEREAFTER MAY HAVE ACQUIRED
OR BE ENTITLED TO IMMUNITY (SOVEREIGN OR OTHERWISE) FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT OR FROM
EXECUTION OF A JUDGMENT OR OTHERWISE), FOR SUCH PARTY OR ITS PROPERTIES OR
ASSETS, AGREES NOT TO CLAIM ANY SUCH IMMUNITY AND WAIVES SUCH IMMUNITY; AND
(F) CONSENTS TO SERVICE OF PROCESS BY MAILING OR DELIVERING A COPY OF SUCH
PROCESS TO SUCH PARTY AT ITS ADDRESS SET FORTH ON THE FIRST PAGE OF THIS
COMMITMENT LETTER AND AGREES THAT SUCH SERVICE SHALL BE EFFECTIVE WHEN SENT OR
DELIVERED. This Commitment Letter may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each of the
parties hereto. This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed counterpart of
a signature page to this Commitment Letter by facsimile shall be effective as
delivery of a manually-executed counterpart.

 

21. The Borrower and each Guarantor (as defined in Exhibit A) acknowledge and
agree that in connection with all aspects of the Transactions contemplated by
this Commitment Letter, the Borrower, each Guarantor and Citigroup have an
arm’s-length business relationship that creates no fiduciary duty on the part of
Citigroup and the Borrower and each Guarantor expressly disclaims any fiduciary
relationship.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-8-



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please indicate acceptance of the
terms hereof by signing the enclosed counterpart of this Commitment Letter and
returning it to Citigroup, together with an executed counterpart of the Fee
Letter, by no later than 5:00 p.m. (New York time) on July 11, 2006. This
Commitment Letter, the Commitment of Citigroup and the undertakings of Citigroup
set forth herein shall automatically terminate at such time unless signed
counterparts of this Commitment Letter and the Fee Letter shall have been
delivered to Citigroup in accordance with the terms of the immediately preceding
sentence.

 

Sincerely,

 

CITIGROUP GLOBAL MARKETS INC.

By:

 

/s/ David J. Wirdnam

Name:

 

David J. Wirdnam

Title:

 

Director

SECURE COMPUTING CORPORATION

By:

 

/s/ John McNulty

Name:

 

John McNulty

Title:

 

Chairman, President and CEO



--------------------------------------------------------------------------------

EXHIBIT A-I

$110,000,000

SENIOR SECURED CREDIT FACILITIES

SUMMARY OF PROPOSED TERMS AND CONDITIONS

Capitalized terms not otherwise defined herein have the same meanings specified
in the Commitment Letter to which this Summary of Proposed Terms and Conditions
is attached.

 

Borrower:

   Secure Computing Corporation, a Delaware corporation (the “Borrower”).

Sole Lead Arranger:

   Citigroup Global Markets Inc. will act as sole lead arranger for the Credit
Facilities (as defined below) (in such capacity, the “Lead Arranger”), and will
perform the duties customarily associated with such role.

Sole Bookrunner:

   Citigroup Global Markets Inc. will act as sole bookrunner for the Credit
Facilities, and will perform the duties customarily associated with such role.

Administrative Agent:

   An affiliate of Citigroup will act as sole administrative agent and
collateral agent for the Lenders (as defined below) (in such capacities,
collectively, the “Administrative Agent”), and will perform the duties
customarily associated with such roles.

Lenders:

   A syndicate of financial institutions and other entities (each, a “Lender”
and, collectively, the “Lenders”) arranged by the Lead Arranger and reasonably
acceptable to the Borrower.

Credit Facilities:

   Senior first priority secured credit facilities (the “First Priority
Facilities”) in an aggregate principal amount of up to $110.0 million, such
First Priority Facilities comprising:   

(a)    

   First Priority Term Loan. A first priority term loan B facility in an
aggregate principal amount of up to $90.0 million (the “First Priority Term Loan
Facility”); and   

(b)    

   Revolving Credit Loans. A first priority revolving credit facility (with a
subfacility for letters of credit in an amount to be agreed and a sub-facility

 

A-I-1



--------------------------------------------------------------------------------

  

for swingline loans in an amount to be agreed, each on customary terms and
conditions with compensation to be agreed (it being understood that, any
swingline borrowings will reduce availability under the Revolving Credit
Facility on a dollar-for-dollar basis)) in an aggregate principal amount of
$20.0 million (the “Revolving Credit Facility”).

Use of Proceeds:    The proceeds of the First Priority Facilities shall be used,
together with the proceeds of the Second Priority Facility, to (a) finance the
Transactions; (b) pay related fees and expenses incurred in connection with the
Transactions; and (c) provide ongoing working capital and for other general
corporate purposes of the Borrower and its subsidiaries. Availability:   
Advances under the First Priority Term Loan Facility will be available in a
single draw on the Closing Date. Advances repaid or prepaid may not be
reborrowed.    The entire amount of advances under the Revolving Credit Facility
will be available after the Closing Date for working capital and general
corporate purposes of the Borrower and its subsidiaries. Advances repaid or
prepaid may be reborrowed. Documentation:    The documentation for the First
Priority Facilities will include, among others, a credit agreement (the “First
Priority Credit Agreement”), guarantees and appropriate pledge, security,
mortgage and other collateral documents and an intercreditor agreement
(collectively, the “First Priority Credit Documentation”) and containing the
definitions set forth in Annex II hereto and customary terms for facilities of
such type. The Borrower and the Guarantors (as defined below under “Guarantors”)
are herein referred to as the “Loan Parties” and individually as a “Loan Party.”
Guarantors:    The obligations of the Borrower under the First Priority
Facilities and under any interest rate protection or other hedging arrangements
entered into with the Administrative Agent, the Lead Arranger, a Lender or any
affiliate of the foregoing (“Hedging Arrangements”) shall be unconditionally
guaranteed, on a joint and several basis, by each direct and indirect wholly
owned domestic subsidiary of the Borrower (each a “Guarantor”; and its guarantee
is referred to herein as a “Guarantee”).

 

A-I-2



--------------------------------------------------------------------------------

Security:    There shall be granted to the Administrative Agent and the Lenders
valid and perfected first priority (subject to the second priority liens
securing the obligations under the Second Priority Credit Documentation pursuant
to an intercreditor agreement customary for transactions of this kind and
subject to certain other exceptions to be set forth in the First Priority Credit
Documentation) liens and security interests in all of the following:   

(a)    All present and future shares of capital stock (or other ownership or
profit interests in) of each of the Borrower’s present and future domestic
subsidiaries and 65% of the capital stock of Borrower’s and such subsidiaries’
first-tier foreign subsidiaries;

  

(b)    Substantially all of the material tangible and intangible properties and
assets (including but not limited to all equipment, inventory, receivables,
contract and other intangible rights, material owned real property, cash and
deposit accounts, intellectual property and proceeds of the foregoing and
excluding, without limitation, vehicles, leaseholds, contracts that contain a
valid and enforceable prohibition on assignment, but only so long as such
prohibition exists and is effective and valid notwithstanding applicable UCC
anti-assignment provisions) of the Borrower and each of the Guarantors;

  

(c)    All present and future intercompany debt of the Borrower and each
Guarantor; and

  

(d)    All proceeds and products of the property and assets described in clauses
(a), (b) and (c) above.

   All the foregoing are collectively referred to as the “Collateral”; it being
understood that, unless otherwise specified, none of the foregoing shall be
subject to any other liens or security interests except for certain exceptions
to be agreed upon. All such security interests will be created pursuant to First
Priority Credit Documentation

 

A-I-3



--------------------------------------------------------------------------------

   reasonably satisfactory to the Lead Arranger. On the Closing Date, such
security interests shall have become perfected (or arrangements for the
perfection thereof reasonably satisfactory to the Lead Arranger shall have been
made) and shall also secure the Guarantees and any Hedging Arrangements.
Notwithstanding the foregoing, no pledge or security interest shall be granted
to the extent such pledge or security interest would be prohibited by applicable
law or would result in material adverse tax consequences or to the extent the
cost of obtaining such pledge or security interest would be excessive in
relation to the benefit thereof in the Lead Arranger’s reasonable judgment after
consultation with the Borrower. Final Maturity:    The final maturity of (a) the
First Priority Term Loan Facility will occur on the seventh anniversary of the
Closing Date and (b) the Revolving Credit Facility will occur on the sixth
anniversary of the Closing Date (in each case, the “Termination Date”) and the
commitments with respect to the Revolving Credit Facility shall automatically
terminate on such date. Amortization Schedule:    The First Priority Facilities
will amortize as follows:    (a) First Priority Term Loan Facility. The First
Priority Term Loan Facility will amortize quarterly in amounts equal to 1% per
annum in years one through six and the first three quarters of year seven, with
the remainder payable on the seventh anniversary of the Closing Date; and    (b)
Revolving Credit Facility. None. Interest Rates and Fees:    Interest rates and
fees in connection with the First Priority Facilities will be as specified on
Annex I hereto. Mandatory Prepayments/Reductions in Commitment:   

 

The First Priority Term Loan Facility will be required to be prepaid (subject to
baskets, exceptions and, in the case of clauses (b) and (e) below, the right (A)
to reinvest (including in permitted acquisitions) proceeds within 365 days or
(B) to commit pursuant to a binding contract to reinvest such proceeds within
365 days of receipt of proceeds, so long as the reinvestment is completed within
(1) 180 days after such commitment, in

 

A-I-4



--------------------------------------------------------------------------------

   the case of proceeds from asset sales, and (2) one year after such
commitment, in the case of insurance and condemnation proceeds) with (a)
beginning with fiscal year 2007, 50% of annual Excess Cash Flow (as defined in
Annex II hereto) (including a step-down to 25% if the Borrower’s Total Leverage
Ratio is less than or equal to 2.00:1.00), (b) 100% of the net cash proceeds of
asset sales and other asset dispositions by the Borrower or any of its
subsidiaries, (c) 100% of the net cash proceeds of the issuance or incurrence of
debt (other than permitted debt) by the Borrower or any of its subsidiaries),
(d) 50% of the net cash proceeds of issuances of equity of Borrower and its
subsidiaries, subject to limited exceptions to be agreed and (e) 100% of any
Extraordinary Receipts (to be defined in the First Priority Credit Documentation
as certain insurance proceeds and certain condemnation and casualty proceeds
(subject to the reinvestment rights described above)).    Notwithstanding the
foregoing, each Lender under the First Priority Term Loan Facility (each a
“First Priority Term Lender”) shall have the right to reject its pro rata share
of any mandatory prepayment described above, in which case the amounts so
rejected shall be offered ratably to each non-rejecting First Priority Term
Lender, with any portion of such mandatory prepayment that is rejected by such
First Priority Term Lenders being offered to Lenders under the Second Priority
Credit Facility.    The above-described mandatory prepayments shall be applied
to the remaining amortization payments under the First Priority Term Loan
Facility in chronological order. Voluntary Prepayments/Reductions in Commitment:
  


Advances under the First Priority Facilities may be prepaid at the option of the
Borrower, upon notice and in a minimum principal amount and in multiples to be
agreed upon, without premium or penalty (except, in the case of LIBOR
borrowings, breakage costs related to prepayments not made on the last day of
the relevant interest period).

   Any application of a voluntary prepayment to the First Priority Term Loan
Facility shall be applied to the scheduled amortization payments of the First
Priority Term Loan Facility as directed by the Borrower.

 

A-I-5



--------------------------------------------------------------------------------

Conditions to Initial Advances:    The making of the initial advances under the
First Priority Facilities shall be subject to (a) the conditions set forth in
Exhibit B to the Commitment Letter and (b) accuracy in all material respects of
representations and warranties. Conditions to All Extensions of Credit:    Each
extension of credit under the First Priority Facilities will be subject to (a)
delivery of notice, (b) absence of any default and (c) continued accuracy in all
material respects of representations and warranties. Representations and
Warranties:    Applicable to the Loan Parties and their subsidiaries (subject to
baskets and exceptions to be agreed) as follows: accuracy of financial
statements and preparation in accordance with GAAP; corporate existence and
capital structure; due authorization, execution and delivery of appropriate
documents; subsidiaries; no conflict with laws or material agreements; legal,
valid and binding agreements; absence of material litigation; absence of
material undisclosed liabilities; environmental regulations and liabilities;
ERISA; possession of all necessary consents, approvals, licenses and permits;
compliance with all applicable laws and regulations; payment of taxes; ownership
of properties; solvency; liens; no default; insurance; labor matters; accuracy
of disclosure; absence of any material adverse change in the business,
operations, assets, liabilities or condition (financial or otherwise) of the
Loan Parties and their subsidiaries, taken as a whole (not to be applicable to
the first advance); validity, perfection and priority of liens on Collateral;
Federal Reserve Regulations; Investment Company Act; Patriot Act compliance; and
accuracy of representations and warranties in acquisition documents. Affirmative
Covenants:    Applicable to the Loan Parties and their subsidiaries and
consistent with recent credit facilities similar to the First Priority
Facilities for affiliates of Warburg Pincus LLC (subject to baskets and
exceptions to be agreed) as follows: use of proceeds; payment of taxes and
performance of other material obligations; continuation of business and
maintenance of existence and rights and privileges; maintenance of corporate
separateness;

 

A-I-6



--------------------------------------------------------------------------------

   compliance with laws and material contractual obligations; maintenance of
property and insurance; maintenance of books and records; inspection and
visitation rights; notices of defaults, litigation and other material events;
financial and other information reporting (including annual audited and
quarterly unaudited financial statements and annual updated budgets); use of
commercially reasonable efforts to maintain a rating of the First Priority
Facilities by each of S&P and Moody’s; and guarantees, further assurances and
security interests in after-acquired property. Negative Covenants:    Applicable
to the Borrower and its subsidiaries (subject to baskets and exceptions to be
agreed) as follows: limitations on indebtedness; liens; further negative
pledges; acquisitions and other investments; dividends, repurchases of equity
interests and other restricted payments; mergers, consolidations and other
fundamental changes; dispositions; sale-leaseback transactions; transactions
with affiliates; further limitations on dividend and other payment restrictions
affecting subsidiaries; changes in business; amendment of documents relating to
material indebtedness and organizational documents; prepayment, redemption or
repurchase of subordinated indebtedness and Second Priority Term Loans (as
defined in Annex A-II to the Commitment Letter); and limitations on payments of
principal or interest on the Merger Note (as defined in the Acquisition
Agreement). Financial Covenants:   

The financial covenants will be applicable beginning with the fiscal quarter
ending December 31, 2006 and will be the following covenants with levels to be
agreed:

 

1.      Maximum Consolidated Leverage Ratio.

 

2.      Minimum Ratio of EBITDA to Cash Interest Expense.

 

3.      Maximum Capital Expenditures.

   For purposes of determining compliance with the financial covenants, any
equity investment made in the Borrower after the Closing Date and on or prior to
the day that is 10 days after the day on which financial statements are required
to be delivered for a fiscal quarter

 

A-I-7



--------------------------------------------------------------------------------

   will, at the request of the Borrower, be included in the calculation of
EBITDA (as defined in Annex II hereto) for the purposes of determining
compliance with financial covenants at the end of such fiscal quarter and
applicable subsequent periods (any such investment so included in the
calculation of EBITDA, a “Specified Equity Contribution”); provided that (a) in
each four fiscal quarter period there shall be a period of a least one fiscal
quarter in which no Specified Equity Contribution is made, (b) in each eight
fiscal quarter period there shall be a period of at least four consecutive
fiscal quarters during which no Specified Equity Contribution is made and (c)
the amount of any Specified Equity Contribution shall be no greater than the
amount required to cause the Borrower to be in compliance with the financial
covenants. Events of Default:    Defaults (with grace periods and thresholds to
be agreed) as follows: nonpayment of principal, interest or other amounts;
breach of representation or warranty; failure to perform or observe of covenants
and obligations; default on or acceleration of other indebtedness in a principal
amount exceeding $10.0 million; unsatisfied judgments exceeding $10.0 million;
bankruptcy or insolvency; ERISA; change of control; and actual or asserted loss
of validity, priority or enforceability, or impairment, of any First Priority
Credit Documentation or Collateral impacting a substantial portion of the assets
of the Borrower and its subsidiaries taken as a whole. Yield Protection and
Increased Costs:    Customary for facilities and transactions of this type,
including, without limitation, tax gross ups, increased cost provisions,
breakage provisions, indemnities, and other customary items. Assignments and
Participations:    Each assignment under the Revolving Credit Facility shall
require the consent of each issuing bank in respect of letters of credit issued
thereunder, the swingline loan Lender thereunder and the Borrower, such consents
not to be unreasonably withheld or delayed; provided that such consent of the
Borrower shall not be required (i) for assignments to another Lender or its
affiliates or any Federal Reserve Bank or (ii) after the occurrence and during
the continuance of a payment or bankruptcy event of default. Each assignment
under the First Priority

 

A-I-8



--------------------------------------------------------------------------------

   Term Loan Facility shall require the consent of the Borrower, such consent
not to be unreasonably withheld or delayed; provided that such consent of the
Borrower shall not be required (i) for assignments to another Lender or its
affiliates or any Federal Reserve Bank or (ii) after the occurrence and during
the continuance of a payment or bankruptcy event of default. All assignments
will require the consent of the Administrative Agent, not to be unreasonably
withheld or delayed. Assignments will be in minimum amounts of $2,500,000 in
respect of the Revolving Credit Facility and $1,000,000 in respect of the First
Priority Term Loan Facility (or the lesser amount of the assignor’s commitments
and loans, as applicable).    Participations shall be permitted without
restriction subject to customary limitations on voting rights for participants.
Required Lenders:    Lenders having a majority of the outstanding credit
exposure (the “Required Lenders”), subject to amendments or waivers of certain
provisions of the First Priority Credit Documentation requiring the consent of
Lenders having a greater share (or all) of the outstanding credit exposure or to
protect against certain differential impacts (it being understood that there
shall be no “class voting”). If any Lender refuses to consent to any amendment
or waiver requested by the Borrower that requires the consent of more than the
Required Lenders and such amendment or waiver is consented to by the Required
Lenders, the Borrower may require such Lender to assign all of its interests,
rights and obligations under the Credit Facilities to an eligible assignee that
shall consent to such requested amendment or waiver. Expenses and
Indemnification:    All reasonable out-of-pocket expenses of the Lead Arranger
and the Agents (and of all Lenders in the case of enforcement costs and
documentary taxes) associated with the negotiation, preparation, execution and
delivery or administration of, any waiver or modification (whether or not
effective) of, the arranging and syndicating of, and the enforcement of, any
First Priority Credit Documentation (including the reasonable fees,
disbursements and other charges of counsel for the Lead Arranger and the Agents)
are to be paid by the Loan Parties on the Closing Date and thereafter from time
to time on demand.

 

A-I-9



--------------------------------------------------------------------------------

   The Loan Parties will indemnify the Lead Arranger, the Agents, the Lenders
and their respective affiliates, successors and assigns and the officers,
directors, employees, agents, advisors, controlling persons and members of each
of the foregoing (each, an “Indemnified Person”) and hold them harmless from and
against all costs, expenses (including reasonable fees, disbursements and other
charges of counsel) and all liabilities arising out of or relating to any claim
or litigation or other proceeding (regardless of whether such Indemnified Person
is a party thereto or has commenced any litigation and regardless of whether
such matter is initiated by a third party or by the Borrower or any of its
affiliates) that relate to the Transactions or any transactions related thereto,
except to the extent determined in the final, non-appealable judgment of a court
of competent jurisdiction to have resulted from such Indemnified Person’s gross
negligence or willful misconduct. Governing Law and Forum:    New York. Waiver
of Jury Trial:    All parties to the First Priority Credit Documentation will
waive the right to trial by jury. Counsel for the Lead Arranger:    Cahill
Gordon & Reindel LLP

 

A-I-10



--------------------------------------------------------------------------------

EXHIBIT A-II

$25,000,000

SECOND PRIORITY CREDIT FACILITY

SUMMARY OF PROPOSED TERMS AND CONDITIONS

Capitalized terms not otherwise defined herein have the same meanings specified
in the Commitment Letter to which this Summary of Proposed Terms and Conditions
is attached.

 

Borrower:    Same as the Borrower under the Credit Facilities as set forth in
the First Priority Term Sheet attached as Exhibit A-I to the Commitment Letter.
Sole Lead Arranger:    Citigroup Global Markets Inc. will act as sole lead
arranger for the Second Priority Credit Facility (as defined below) (in such
capacity, the “Lead Arranger”), and will perform the duties customarily
associated with such role. Sole Bookrunner:    Citigroup Global Markets Inc.
will act as sole bookrunner for the Second Priority Credit Facility, and will
perform the duties customarily associated with such role. Administrative Agent:
   An affiliate of Citigroup will act as sole administrative agent and
collateral agent for the Lenders (as defined below) (in such capacities,
collectively, the “Administrative Agent”), and will perform the duties
customarily associated with such roles. Lenders:    A syndicate of financial
institutions and other entities (each, a “Lender” and collectively, the
“Lenders”) arranged by the Lead Arranger and reasonably acceptable to the
Borrower. Second Priority Facility:    Senior second priority secured term loan
facility (the “Second Priority Credit Facility”) in an aggregate principal
amount of up to $25.0 million. Use of Proceeds:    The proceeds of the Second
Priority Credit Facility shall be used to (a) finance in part the Transactions;
and (b) pay related fees and expenses incurred in connection with the
Transactions. Availability:    Advances under the Second Priority Credit
Facility will be available in a single draw on the Closing Date. Advances repaid
or prepaid may not be reborrowed. Documentation:    The documentation for the
Second Priority Credit Facility will include, among others, a credit agreement
(the “Second Priority

 

B-1



--------------------------------------------------------------------------------

   Credit Agreement”), guarantees and appropriate pledge, security, mortgage and
other collateral documents and an intercreditor agreement (collectively, the
“Second Priority Credit Documentation”) and containing the definitions set forth
in Annex II to Exhibit A-I of the Commitment Letter. The Borrower and the Second
Priority Guarantors (as defined below under “Guarantors”) are herein referred to
as the “Second Priority Loan Parties” and individually as a “Second Priority
Loan Party.” Guarantors:    The obligations of the Borrower under the Second
Priority Credit Facility shall be unconditionally guaranteed, on a joint and
several basis, by each direct and indirect wholly owned domestic subsidiary of
the Borrower that guarantees the First Priority Facilities (each a “Second
Priority Guarantor”; and its guarantee is referred to herein as a “Second
Priority Guarantee”). Security:    There shall be granted to the Administrative
Agent and the Lenders valid and perfected second priority (subject to the first
priority liens securing the obligations under the Credit Documentation pursuant
to an intercreditor agreement customary for transactions of this kind and
subject to certain other exceptions to be set forth in the Second Priority
Credit Documentation) liens and security interests in all of the following:   

(a)    All present and future shares of capital stock (or other ownership or
profit interests in) of each of Borrower’s present and future domestic
subsidiaries and 65% of the capital stock of Borrower’s and such subsidiaries’
first-tier foreign subsidiaries;

  

(b)    Substantially all of the material tangible and intangible properties and
assets (including but not limited to all equipment, inventory, receivables,
contract and other intangible rights, material owned real property, cash and
deposit accounts, intellectual property and proceeds of the foregoing and
excluding, without limitation, vehicles, leaseholds, contracts that contain a
valid and enforceable prohibition on assignment, but only so long as such
prohibition exists and is effective and valid notwithstanding applicable UCC
anti-assignment provisions) of the Borrower and each of the Second Priority
Guarantors;

  

(c)    All present and future intercompany debt of the Borrower and each Second
Priority Guarantor; and

 

B-2



--------------------------------------------------------------------------------

  

(d)    All proceeds and products of the property and assets described in
clauses (a), (b) and (c) above.

   All the foregoing are collectively referred to as the “Collateral”; it being
understood that, unless otherwise specified, none of the foregoing shall be
subject to any other liens or security interests, except as described above and
except for certain exceptions to be agreed upon. All such security interests
will be created pursuant to Second Priority Credit Documentation reasonably
satisfactory to the Lead Arranger. On the Closing Date, such security interests
shall have become perfected (or arrangements for the perfection thereof
reasonably satisfactory to the Lead Arranger shall have been made) and shall
also secure the Second Priority Guarantees. Notwithstanding the foregoing, no
pledge or security interest shall be granted to the extent such pledge or
security interest would be prohibited by applicable law or would result in
material adverse tax consequences or to the extent the cost of obtaining such
pledge or security interest would be excessive in relation to the benefit
thereof in the Lead Arranger’s reasonable judgment after consultation with the
Borrower. Final Maturity:    The final maturity of the Second Priority Credit
Facility will occur on the date that is 7.5 years after the Closing Date.
Amortization Schedule:    None. Interest Rates and Fees:    Interest rates and
fees in connection with the Second Priority Credit Facility will be as specified
on Annex I attached hereto. Mandatory Prepayments/Reductions in Commitment:   

 

Subject to the requirements of the First Priority Credit Documentation and the
intercreditor agreement, the Second Priority Credit Facility will be required to
be prepaid (subject to baskets, exceptions and, in the case of clauses (b) and
(e) below, the right (A) to reinvest (including in permitted acquisitions)
proceeds within 365 days or (B) to commit pursuant to a binding contract to
reinvest such proceeds within 365 days of receipt of proceeds, so long as the
reinvestment is completed within (1) 180 days after such commitment, in the case
of proceeds from asset sales, and (2) one year after such commitment, in the
case of insurance and condemnation proceeds) with (a) beginning with fiscal year
2007, 50% of annual Excess Cash Flow (as defined in Annex II to Exhibit A of the
Commitment Letter) (including a step-down to 25% if the Borrower’s Total
Leverage Ratio is less than or equal to 2.00:1.00), (b) 100% of the net cash
proceeds of asset sales and other asset dispositions by the Borrower or any of
its subsidiaries, (c) 100% of the

 

B-3



--------------------------------------------------------------------------------

   net cash proceeds of the issuance or incurrence of debt (other than permitted
debt) by the Borrower or any of its subsidiaries), (d) 50% of the net cash
proceeds of issuances of equity of Borrower and its subsidiaries, subject to
limited exceptions to be agreed and (e) 100% of any Extraordinary Receipts (to
be defined as certain insurance proceeds and certain condemnation and casualty
proceeds (subject to the reinvestment rights described above)); provided,
however, that, until all loans under the First Priority Term Loan Facility shall
have been paid in full, such prepayments shall first be offered to the lenders
under the First Priority Term Loan Facility, and shall not be required to be
used to prepay loans under the Second Priority Credit Facility except to the
extent rejected by the lenders under the First Priority Term Loan Facility.   
Notwithstanding the foregoing, each Lender under the Second Priority Credit
Facility (each a “Second Lien Term Lender”) shall have the right to reject its
pro rata share of any mandatory prepayment described above, in which case the
amounts so rejected shall be offered ratably to each non-rejecting Second Lien
Term Lender. Any such amounts which are further rejected by such non-rejecting
Second Lien Term Lenders may be retained by the Borrower. Voluntary
Prepayments/Reductions in Commitment:   

 

Advances under the Second Priority Credit Facility may be prepaid at the option
of the Borrower, upon notice and in a minimum principal amount and in multiples
to be agreed upon, without premium or penalty (except, in the case of LIBOR
borrowings, breakage costs related to prepayments not made on the last day of
the relevant interest period), and except that all voluntary prepayments and
refinancings (in whole or in part) shall be accompanied by a premium of (i)
during the first year following the Closing Date, 2% of the principal amount
thereof, (ii) during the second year following the Closing Date, 1% of the
principal amount thereof and (iii) thereafter, none.

Conditions to Advance:    The making of the advance under the Second Priority
Credit Facility shall be subject to the conditions set forth on Exhibit B to the
Commitment Letter and to the (a) delivery of notice, (b) absence of any default
except as set forth in clause (c) below and (c) accuracy in all material
respects of representations and warranties. Representations and Warranties:   
Same as for the First Priority Facilities to be applicable to the Second
Priority Loan Parties and their subsidiaries. Affirmative Covenants:   
Substantially the same as for the First Priority Facilities to be applicable to
the Second Priority Loan Parties and their subsidiaries.

 

B-4



--------------------------------------------------------------------------------

Negative Covenants:    Substantially the same as for the First Priority
Facilities to be applicable to the Second Priority Loan Parties and their
subsidiaries. Financial Covenant:    Maximum Total Leverage Ratio covenant   
The financial covenant contemplated above shall have levels to be agreed and
related defined terms to be mutually agreed in the Second Priority Credit
Documentation (and consistent with the corresponding provisions of the First
Priority Credit Documentation). The financial covenant contemplated above will
apply to the Borrower and its subsidiaries on a consolidated basis.    The
financial covenant will be applicable beginning with the fiscal quarter ending
December 31, 2006, and the covenant levels shall be less restrictive than the
corresponding covenant in the First Priority Facilities by 0.5x EBITDA.    For
purposes of determining compliance with the financial covenant, any equity
investment made in the Borrower after the Closing Date and on or prior to the
day that is 10 days after the day on which financial statements are required to
be delivered for a fiscal quarter will, at the request of the Borrower, be
included in the calculation of EBITDA (as defined in Annex II to Exhibit A-I of
the Commitment Letter) for the purposes of determining compliance with the
financial covenant at the end of such fiscal quarter and applicable subsequent
periods (any such investment so included in the calculation of EBITDA, a
“Specified Equity Contribution”); provided that (a) in each four fiscal quarter
period there shall be a period of at least one fiscal quarter in which no
Specified Equity Contribution is made, (b) in each eight fiscal quarter period
there shall be a period of at least four consecutive fiscal quarters during
which no Specified Equity Contribution is made and (c) the amount of any
Specified Equity Contribution shall be no greater than the amount required to
cause the Borrower to be in compliance with the financial covenants.    The
covenants applicable to the Second Priority Credit Facility will provide for
increases in basket amounts by an amount to be agreed over those in the First
Priority Facilities. Events of Default:    Customary for recent facilities
similar to the Second Priority Credit Facility (with grace periods and
thresholds to be agreed) as follows: nonpayment of principal, interest or other
amounts; breach of representation or warranty; failure to perform or observe of
covenants and obligations; default on or acceleration of other indebtedness in a
principal amount exceeding $15.0 million; unsatisfied

 

B-5



--------------------------------------------------------------------------------

   judgments exceeding $15.0 million; bankruptcy or insolvency; ERISA; change of
control; and actual or asserted loss of validity or enforceability or impairment
of any Second Priority Credit Documentation or Collateral impacting a
substantial portion of the assets of the Borrower and its subsidiaries taken as
a whole. Yield Protection and Increased Costs:    Customary for facilities and
transactions of this type, including, without limitation, tax gross ups,
increased cost provisions, breakage provisions, indemnities, and other customary
items. Assignments and Participations:    Each assignment under the Second
Priority Credit Facility shall require the consent of the Administrative Agent
and notice to (but not the consent of) the Borrower. Assignments will be in
minimum amounts of $1,000,000 (or the lesser amount of the assignor’s
commitments and loans, as applicable).    Participations shall be permitted
without restriction subject to customary limitations on voting rights for
participants. Required Lenders:    Lenders having a majority of the outstanding
credit exposure (the “Required Lenders”), subject to amendments or waivers of
certain provisions of the Second Priority Credit Documentation requiring the
consent of Lenders having a greater share (or all) of the outstanding credit
exposure or to protect against certain differential impacts. If any Lender
refuses to consent to any amendment or waiver requested by the Borrower that
requires the consent of more than the Required Lenders and such amendment or
waiver is consented to by the Required Lenders, the Borrower may require such
Lender to assign all of its interests, rights and obligations under the Second
Priority Credit Facility to an eligible assignee that shall consent to such
requested amendment or waiver. Expenses and Indemnification:    All reasonable
out-of-pocket expenses of the Lead Arranger and the Agents (and of all Lenders
in the case of enforcement costs and documentary taxes) associated with the
negotiation, preparation, execution and delivery or administration of, any
waiver or modification (whether or not effective) of, the arranging and
syndicating of, and the enforcement of, any Second Priority Credit Documentation
(including the reasonable fees, disbursements and other charges of counsel for
the Lead Arranger and the Agents) are to be paid by the Second Priority Loan
Parties on the Closing Date and thereafter from time to time on demand.    The
Second Priority Loan Parties will indemnify the Lead Arranger, the Agents, the
Lenders and their respective affiliates, successors

 

B-6



--------------------------------------------------------------------------------

   and assigns and the officers, directors, employees, agents, advisors,
controlling persons and members of each of the foregoing (each, an “Indemnified
Person”) and hold them harmless from and against all costs, expenses (including
reasonable fees, disbursements and other charges of counsel) and all liabilities
arising out of or relating to any claim or litigation or other proceeding
(regardless of whether such Indemnified Person is a party thereto or has
commenced any litigation and regardless of whether such matter is initiated by a
third party or by the Borrower or any of its affiliates) that relate to the
Transactions or any transactions related thereto, except to the extent
determined in the final, non-appealable judgment of a court of competent
jurisdiction to have resulted from such Indemnified Person’s gross negligence or
willful misconduct. Governing Law and Forum:    New York. Waiver of Jury Trial:
   All parties to the Second Priority Credit Documentation will waive the right
to trial by jury. Counsel for the Lead Arranger:    Cahill Gordon & Reindel LLP.

 

B-7